DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 5 in the reply filed on 11/30/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The examiner notes that applicant appears to have submitted a blank IDS form on 01/17/22. The examiner notes that they have reviewed the prior art documents that have appeared to have been submitted on 01/17/22, but that these documents are not necessarily noted in the references cited for this application as the IDS of 01/17/22 is not properly filled out.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, Line 5, replace “is the wings” with “the wings”
Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “switchblade folded” and “four wings” as recited in claims 26 and 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the center of gravity" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace “the center of gravity” with “a center of gravity”.
Claim 24 recites the limitation "the center of gravity" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace “the center of gravity” with “a center of gravity”.
Claim 25 recites “according to claim 1…” However, the examiner notes that claim 1 has been cancelled. For purposes of examination, the examiner will assume that claim 25 is meant to depend upon claim 9.
Claim 25 recites “wherein in the folded and closed state the wing segments are switchblade folded upon each other”; with claim 26 additionally reciting “wherein the wings comprise four wing segments.” However, the examiner notes that it is indefinite and unclear as to how the invention actually operates as there are no drawings which appear to actually show four wing segments connected in a “switchblade manner” as elected Figures 6A and 6B do not actually show operation of the invention. I.e., there is no standard definition for what constitutes a “switchblade” mechanism as there are numerous variations of “switchblade” style mechanisms. The only somewhat explanation of what constitutes to be a “switchblade manner” at best appears to be shown in non-elected species 4 as shown in Figures 5A-5C. Therefore, it is unclear as to what constitutes the “switchblade manner” of claims 26 and 27 which are drawn to elected species 5 and not non-elected species 4?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 24, 25, and 28-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/147484 (Shaw).
Regarding Claims 9, 24, 25, and 28-32, Shaw teaches: Claim 9 – a multirotor aircraft (350) that comprises a chassis; three or more vertical rotors (356); one or more foldable wings (362) that are attached to the chassis, is the wings (362) designed to deploy and open from a folded state (Figure 23A) to a deployed state (Figure 23B), and vice versa; wherein the one or more foldable wings (362) are attached to the chassis in such a way that all parts of the one or more foldable wings (362) do not affect the thrust created by the three or more vertical rotors (356) when the one or more foldable wings (362) are in the folded state, in the deployed state and during deployment form the folded state to the deployed state, (Figures 23A and 23B); Claim 24 - wherein the center of gravity of the wings (362) in the folded and closed state are close to the center of gravity of the aircraft (350), (Figures 23A and 23B); Claim 25 - wherein the wings (362) comprise several foldable wing segments (362) which are connected axially to the chassis, (Figures 23A and 23B); Claim 28 - wherein in the deployed and open state the wing segments (362) are in a tandem arrangement, (Figures 23A and 23B); Claim 29 - wherein the aircraft (350) further comprises a horizontal rotor (360), (Figures 23A and 23B); Claim 30 - wherein the wings (362) are positioned above the rotors (356) with enough space in between so as not to disturb the Claim 31 - wherein the wings (362) are positioned between the rotors (356), (Figures 23A and 23B); Claim 32 - wherein the wings (362) are attached to the chassis such that the axis of the wings (362) forms an angle of 90 degrees or less with the axis of the chassis, (Figures 23A and 23B).

Claim(s) 9, 24, 25, and 28-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2003/0062443 (Wagner et al.).
Regarding Claims 9, 24, 25, and 28-32, Wagner et al. teaches: Claim 9 – a multirotor aircraft (10) that comprises a chassis (12); three or more vertical rotors (24); one or more foldable wings (32) that are attached to the chassis (12), is the wings (32) designed to deploy and open from a folded state (Figure 4) to a deployed state (Figure 1), and vice versa; wherein the one or more foldable wings (32) are attached to the chassis (12) in such a way that all parts of the one or more foldable wings (32) do not affect the thrust created by the three or more vertical rotors (24 – there are at least three of the rotors (24) which are not affected by the wings (32) being folded) when the one or more foldable wings (32) are in the folded state, in the deployed state and during deployment form the folded state to the deployed state, (Figures 1-4); Claim 24 - wherein the center of gravity of the wings (32) in the folded and closed state are close to the center of gravity of the aircraft (10), (Figures 1-4); Claim 25 - wherein the wings (32) comprise several foldable wing segments (32) which are connected axially to the chassis (12), (Figures 1-4); Claim 28 - wherein in the deployed and open state the wing segments (32) are in a tandem arrangement, (Figures 1-4); Claim 29 - wherein the aircraft (10) further comprises a horizontal rotor (30), (Figures 1-4); Claim 30 - wherein the wings (32) are positioned above the rotors (24) with enough space in between so as not to disturb the airflow, (Figures 1-4); Claim 31 - wherein the wings (32) are positioned between the rotors (24), (Figures 1-4); Claim 32 - wherein the wings (32) are attached to the .
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As best understood in view of the 112 rejections noted above, claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over ONE of WO 2008/147484 (Shaw) OR U.S. Patent Application Publication No. 2003/0062443 (Wagner et al.), in view of U.S. Patent No. 7,762,500 (Dhall).
Regarding Claims 26 and 27, Dhall teaches the aircraft as described above, but does not teach: wherein in the folded and closed state the wing segments are switchblade folded one upon each other (Claim 26); and wherein the wings comprise four wing segments (Claim 27). However, Dhall teaches: Claim 26 – an aircraft (1) including foldable wing segments (10), wherein in folded and closed state the portions (20, 22, 24) of the wing segments (10) are folding one upon each other using switchblade components (74 and 82)) one upon each other, (Figures 1-26); Claim 27 - wherein the wings (10) comprise four wing segments (20, 22, 24, 74, 82), (Figures 1-26). Therefore, it would have been obvious to one of ordinary skill in the art to modify the aircraft of either ONE of Shaw OR Wagner et al. to have wherein in the folded and closed state the wing segments are switchblade folded one upon each other (Claim 26); and wherein the wings comprise four wing segments (Claim 27) as taught by Dhall as it represents the simple substitution of one known element (the folding wing segments of Dhall) for another (the folding wings of Shaw OR Wagner et al.) to obtain the predictable results of providing an alternative means of making the wings of either ONE of Shaw OR Wagner et al. smaller.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649